UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K/A (Amendment No. 2 ) (Mark One) ( X ) ANNUAL REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. FOR THE FISCAL YEAR ENDED DECEMBER 31, 2009 () TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission File Number 0-31193 EASTERN ENVIRONMENT SOLUTIONS, CORP. (Exact Name of Registrant as Specified in Its Charter) NEVADA 16-1583162 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) HARBIN DONGDAZHI STREET 165, HARBIN 150001 PEOPLE’S REPUBLIC OF CHINA (Address of principal executive offices) (011)-86-451-53948666 (Issuer's telephone number) Securities Registered Pursuant to Section 12(b) of the Exchange Act: NONE Securities Registered Pursuant to Section 12(g) of the Exchange Act: COMMON STOCK, $.0 (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 406 of the Securities Act.Yes No √ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes No √ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes√ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)YesNo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405) is not contained herein, and will not be contained,to the best of registrant'sknowledge,in definitive proxy or informationstatements incorporatedby referencein Part III of this Form 10-K or anyamendment to this Form 10-K. [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No √ As of June 30, 2009 (the last business day of the most recently completed second fiscal quarter) the aggregate market value of the common stock held by non-affiliates was approximately $2,905,093, based upon the closing sale price of $.50 per share. As of March 15, 2010, there were 14,970,186 shares of common stock outstanding. Documents incorporated by reference: NONE 1 EXPLANATORY NOTE This Form 10-K/A (“Amendment No.2”) is being filed by Eastern Environmental Solutions Corp. (the “Company”) to amend the Company’s Form 10-K for the year ended December 31, 2009 filed with the Securities and Exchange Commission (“SEC”) on March 18, 2010 (“Initial 10-K”), as first amended on January 19, 2011.This Amendment No.2 is filed to: · revise the audit opinion of Friedman LLP with respect to the 2009 financial statements; · add to Note 2 to the Financial Statements disclosure of the changes to our statements of cash flows resulting from the restatement; · modify Note 4 to the Financial Statements; and · modify Note 9 to the Financial Statements. No changes, other than those that followed logically from the changes described above, have been made to the Initial 10-K, as amended by Amendment No. 1.None of the other information included in the Initial 10-K, as amended, has been updated.For current information regarding Eastern Environment Solutions, Corp., you should refer to the more recent filings made on EDGAR by the Company. 2 PART I FORWARD-LOOKING STATEMENTS: NO ASSURANCES INTENDED In addition to historical information, this Annual Report contains forward-looking statements, which are generally identifiable by use of the words “believes,” “expects,” “intends,” “anticipates,” “plans to,” “estimates,” “projects,” or similar expressions. These forward-looking statements represent Management’s belief as to the future of Eastern Environment Solutions, Corp.Whether those beliefs become reality will depend on many factors that are not under Management’s control.Many risks and uncertainties exist that could cause actual results to differ materially from those reflected in these forward-looking statements. Factors that might cause such a difference include, but are not limited to, those discussed in the section entitled “Risk Factors.” Readers are cautioned not to place undue reliance on these forward-looking statements. We undertake no obligation to revise or publicly release the results of any revision to these forward-looking statements. ITEM 1.BUSINESS Our Corporate Structure Our corporate structure is set forth below: Overview of Yifeng’s Business Yifeng is an environmental engineering company which has been operating since 2003.Yifeng provides two principal services: (i) non-hazardous municipal solid waste processing and disposal services and (ii) environmental engineering consulting services (provided through its wholly-owned subsidiary, Zhiye). Non-Hazardous Solid Waste Processing Yifeng is one of the leading regional, private environmental engineering companies in the PRC. Yifeng currently provides its services through its only landfill site (the “Landfill”) situated in the town of Jin Jia town, approximately 30 km from Harbin, which is the capital of Heilongjiang Province. The Harbin Municipal Urban Administrative Bureau (“HMUAB”) has authorized the Landfill to accept “municipal solid waste” (“MSW”), which is a type of waste generated by residential households and businesses such as restaurants and retail establishments. The Landfill occupies 55 hectares with an anticipated total capacity of more than 7.8 million tons of MSW. The Landfill can be used to dispose of 1,500 tons of MSW per day, approximately 42% of the total MSW produced by the population of Harbin. Solid waste management in the PRC is generally administered and financed by the municipal governments.The Environmental Protection Bureau and the Public Sanitation Bureau are responsible for the collection, treatment and disposal of waste and the Municipal Urban Construction Bureau is responsible for managing the construction of landfill sites and the disposal of waste. In order to construct a new landfill, the Municipal Urban Construction Department conducts a site feasibility study and submits the study to the Municipal Environmental Protection Bureau for approval. The municipal governments in the PRC are starting to involve the private sector in solid waste management through companies such as Yifeng. 3 Yifeng currently operates the Landfill under a Build-Operate-Transfer (“BOT”) contract. It is one of the first companies to work with a municipal government under this type of contract. BOT is a form of project financing, wherein a private entity receives a franchise from the public sector to finance, design, construct, and operate a facility for a specified period, after which ownership is transferred back to the public sector. During the time that the project proponent operates the facility, it is allowed to charge facility users appropriate tolls, fees, rentals, and charges stated in its contract to enable the project proponent to recover its investment plus the operating and maintenance expenses in the project. The PRC Ministry of Construction has promulgated a Municipal Public Sector BOT Administrative Measure (the “Measure”). Under the Measure, public sector services such as water, gas and heat supply, public transportation, and waste processing can be conducted by the BOT model through open bid. HMUAB and Yifeng entered into a 17-year BOT Contract on September 1, 2003 as a result of Yifeng winning in a public bid to build and operate the Landfill in Harbin. The BOT Contract provides for the construction and operation of the Harbin Xiangyang MSW Landfill (the “Landfill”).The agreement has a term of 18 years and three months, including a 15 month construction period and a 17 year operation period.HMUAB agreed to provide 55 hectares of land for the project, free of charge, and to provide the infrastructure necessary for the construction of the Landfill.Yifeng agreed to fund the construction of the Landfill to a disposal capacity of 1,200 tons per day, which is expected to entail a commitment of 120 million RMB (@$17.5 million).Yifeng’s obligation is secured by a bank letter of credit equal to 30% of its financial commitment.During the term of the agreement, Yifeng will manage the Landfill, and HMUAB will pay Yifeng a monthly fee equal to 42 RMB (@$6.15) per ton of waste accepted by the Landfill.Yifeng has the right to seek price adjustments based on documented expenses.There is no formal mechanism, however, for resolution of cost variations; so our success in achieving any price adjustment will depend on informal negotiations.HMUAB guarantees a minimum of 800 tons of waste per day will be delivered to the Landfill.Upon termination of the agreement, Yifeng will have no further obligations, but all of the assets related to the Landfill operation will become property of HMUAB free of liens. The purpose of the project is to landfill the MSW in a way that it has little or no impact on surrounding land and residents. Prior to the project, only approximately 5.7% of the total MSW was disposed of in a safe manner in Harbin. It is anticipated that this project can result in the safe disposal of an additional 34.3% of MSW. The development of the Landfill is being carried out in phases, although the Landfill was ready to accept waste upon completion of Phase 1.There are four phases of the project, three involving development of the below-ground landfill and a fourth involving construction of the above ground landfill.The four phases will together require a total investment of approximately RMB 160,000,000 (approximately $21,505,000), of which Yifeng is required to provide approximately RMB 120,000,000 (approximately $16,129,000). Yifeng has already contributed RMB 70,000,000 (approximately $9,409,000) and HMUAB has contributed RMB 40,000,000 (approximately $5,376,000). Phase I of the project was completed and put into operation in November 2004.It included waste landfill areas, a waste water adjusting pool and a processing station, laboratory and other affiliated construction such as office buildings, roads, etc. YIfeng has been accepting waste into the Landfill and thus generating revenues since November 2004, therefore, except during the period of suspended operations described below.Yifeng plans to continue to construct waste landfill areas in Phase II and Phase III which are expected to be completed in 2011 and 2013, respectively. In June 2007 the HMUAB was mandated by the PRC National Environment Protection Bureau to carry out certain modifications to the development of the Landfill for the protection of local residents.The modifications involve the relocation of some of the neighboring residents, as well as the relocation of our waste water disposal plant.While the modifications were ongoing, we suspended our operations at the Landfill, although HMUAB had a continuing obligation to pay us the base fee provided for in the BOT contract.In November 2009 the suspension was lifted, and we have returned to full operations at the Landfill.In February 2010 HMUAB increased our capacity authorization from 1200 tons per day to 1500 tons per day. 4 Environmental Engineering Consulting Services Yifeng, through its wholly-owned subsidiary, Zhiye, offers environmental engineering consulting services.The services offered by Zhiye include: § environmental project investment and operation, § production site environmental protection design and construction, § non-hazardous waste disposal solutions, § air, water, soil, noise-related environmental product development, and § ecological and environmental project consulting services. Zhiye’s consulting business generated approximately 27% of Yifeng’s total revenues for the fiscal year ended December 31, 2006.None of that business carried over into 2007, however, and we have realized no revenue from Zhiye since 2006.Our plan is to seek new consulting business opportunities in 2010. Technology and Processes Yifeng believes that its technologies and landfill site design represent an improvement over traditional landfill methods. The vast majority of MSW generated in the PRC is ultimately sent to simple dump sites on the suburban outskirts of cities. These dump sites without any sanitation measures pose significant environmental hazards, particularly associated with leachate to underground water. Until 2004, very few landfill sites in the PRC were equipped with leachate collection and treatment systems, which are required in developed countries. The design of the Landfill incorporates features to protect groundwater and surface water, prevent soil erosion, protect against fire and provide easy access to control landfill gases and leachate. It is designed to be compatible with the surroundings both during its active life and after it is closed. The Landfill is designed to meet international standards and comply with all relevant local PRC regulations, including the Sanitary Landfill Technical Standards of Municipal Solid Waste issued by the PRC’s National Ministry of Construction.Yifeng has installed a synthetic 2mm high-density polyethylene membrane system at the bottom of the Landfill to prevent leachate from polluting underground water. It has also installed a gas treatment and collection pipe system at the bottom of the Landfill. The Harbin Environment Sanitation Bureau is responsible for collecting and transporting MSW to the Landfill. At the entrance of the Landfill, inspectors inspect the waste for its compatibility with the Landfill. Once the waste passes inspection, it will be weighed using a computer-based weighbridge and then unloaded into the Landfill. With the use of a bulldozer, the waste is pushed up to a height of 50-60 cm. In order to protect the Heavy Duty Polypropylene Liner (“HDPE”) membrane from tearing, the initial layer of waste will only be compacted when it reaches 3-meters thick. It will then be compacted into a 50-60 cm layer, with a waste density of more than 0.8 ton/m3. When the waste accumulates to a height of 2.5 meters, it will be covered with clay to prevent mosquitoes and flies from proliferating, and to prevent odor and light-weight waste from accidentally flying out of the Landfill. The Landfill is also sprayed periodically and sanitized to protect the surrounding environment and control mosquitoes. 5 Yifeng owns the following equipment, which is utilized in the operation of the Landfill: No. Description Quantity Total Approximate Purchase Price (US$) 1 Bulldozer 2 $ 135,000 2 Compaction machine 2 3 Red rock truck transportation vehicle 2 4 Hitachi excavator 1 5 Spray vehicle 1 6 Car loader 1 7 Card Ma Si transport vehicle 2 Total $ 858,000 In summary, the following are the principal technologies used by Yifeng at the Landfill:  Mechanical ventilated aerobic and anaerobic landfill techniques  Leachate collection  Synthetic HDPE horizontal anti-sinking technique  Landfill gas and methane collection  Municipal solid waste compacting technique Future Planned Services Traditional methods of municipal waste disposal (open-air dumps) can cause underground water and air pollution and other environmental problems. Landfill gases, principally methane, contribute to the production of greenhouse gases (“GHG”). In order to control GHG emissions, it is necessary to collect and utilize the landfill gases. Yifeng is presently developing methods to utilize these landfill gases, having already installed collection tubes in the Landfill.The Landfill presently does not produce enough methane for collection.However, in 2010 or thereafterYifeng plans to start collecting the landfill gases and either sell them to a power company or establish a plant for power generation.By that time, the Landfill will have accumulated roughly 1-1.5 million tons of resident MSW. Yifeng plans to raise additional capital to finance the project, the availability of which cannot be assured. Yifeng is planning to promote a “Zero-Waste-to-Landfill” plan as part of its environmental engineering services.The goal of the plan will be to efficiently recycle MSW, thus reducing waste disposal and prolonging the longevity of the Landfill site. Recycling MSW could provide Yifeng with additional revenue. Market Analysis Waste generation is directly related to socio-economic development, industrialization and the climate. Generally, as an economy prospers and the urban population grows, more solid waste is produced. During the last two decades, the PRC’s economy has been growing at an annual rate of almost 10%. Waste generation has similarly grown at a pace of 8-10% annually. Currently, every Chinese person produces an average of approximately 440 kg of solid waste per year. With a total population of 1.25 billion people, the PRC generates approximately 600 million tons of waste per year. The main types of waste generated in Chinese cities are: 6 Type of Waste Organic Paper Plastic Metal Glass Others Percentages 45-55% 10-20% 5-15% 2-4% 2-4% 2-36% (Source: World Bank 1996) According to data from the World Bank, urban residents generate two to three times more solid waste than rural residents. With the rapid urbanization of the PRC, Yifeng’s strategy is to concentrate on larger cities and growth centers, where the need for waste management is greatest. Landfills are the most common method of solid waste disposal in the PRC. By the end of 1995, there were over 1,000 landfill sites in large and mid-sized cities in the PRC, of which 90% were open-air dumps. By 2002, 70% of such sites remained open-air dumps. These simple open dump sites, without any proper sanitation, pose a serious environmental hazard. They generally do not have any leachate collection system, GHG emission control system, compaction or waste screening processes. There is, accordingly, a huge demand for the technology, methodology and management expertise that Yifeng offers. In 1989, the PRC Ministry of Construction developed a comprehensive technical MSW landfill standard. This standard provides for the design and management of MSW landfills and requires that such landfills be designed to protect the environment. Our Landfill conforms to this standard. Customers HMUAB isYifeng's sole customer. Under the 17-year term BOT Contract, it provides Yifeng approximately 42% of the total MSW Harbin produces for a fixed disposal fee of RMB42 (approximately $6.15) per ton. Yifeng is responsible for collecting and processing the MSW in Harbin. HMUAB could determine that it does not meet the strict requirements for professional technology or management and revoke the BOT Contract and grant other companies the right to collect and process the MSW in Harbin. The termination of the BOT Contract or Yifeng's rights to operate would have a material adverse impact onits revenues and operations. Insurance Yifeng purchased automobile insurance with third party liability coverage for its vehicles.It does not have other insurance such as property insurance, business liability or disruption insurance coverage for its operations in the PRC. Further,it does not have key man insurance for its officers and executive managers. Therefore, the loss of one or more of its officers and executive managers will adversely affect its business and operations. While a lawsuit against a company such as Yifeng in the PRC would be rare, it cannot make any assurance thatit will not have exposure for liability in the event of a lawsuit. Competition Only those companies which have been granted a special operating license issued by the national and local governments are permitted to engage in the waste business in the PRC. The national and local governments have strict requirements for professional technology and management. Yifeng is the first privately owned enterprise engaged in MSW disposal under a BOT contract in Harbin.It disposes of approximately one third of the total MSW Harbin produces. The other MSW disposal factories are decades old. They are state owned enterprises using open-air dumps to dispose of MSW, which can cause underground water and air pollution and other environmental problems.The Landfill was completed in 2004, adopting a new sanitary waste disposal method which was in compliance with relevant environmental rules and regulations. 7 Yifeng believes it has the following competitive advantages over the possible new private enterprises entering into the same industry: 1. Sustainable and Predictable Revenue: Because the waste disposal price was fixed under the 17-year term BOT Contract and it is now in operation and its revenue is sustainable and predictable.Yifeng may use the cash from operations for facility and technology improvements, such as the waste to energy exchange project as described under “Future Planned Services” above. 2. Processing Capacity. Yifenghas completed Phase I of the Landfill project. It is continuing Phase II and Phase III of the project where affiliated facilities will be constructed. Yifeng believesits new facilities will allow it to continue the expansion of its waste disposal capacity. 3. Leading Position in Market. Yifeng isthe largest MSW disposal enterprise in Harbin with the current disposal capacity of 42% of the total MSW Harbin produces. It is also the first privately-owned MSW non-hazardous disposal company in China. 4. Experienced Management. Its management is familiar with PRC environmental laws and regulations. They have hands-on experience in applying and maintaining governmental licenses and permits in the waste disposal industry in the PRC. Government Regulations Yifeng constructed the Landfill.Its construction is subject to the Construction Standards of Municipal Solid Waste Landfill Projects (the “Construction Standards”) promulgated by the PRC Ministry of Construction. It completed the landfill project construction in November 2004. The construction was inspected by a third party construction monitoring entity and met the Construction Standards. The landfill disposalit conducts is subject to a variety of rules and regulations promulgated by the PRC National Ministry of Construction and other environmental bureaus, including Technical Standards of Municipal Solid Waste, Waste Water Comprehensive Output Standards, Underground Water Quality Standard and Control Standards on Municipal Solid Waste Landfill. It is also subject to business license and approval regulations that are required for all corporations in the PRC. Employees The Company currently has 52 employees:45 associated with Yifeng and 7 with its subsidiary, Zhiye.All of the Company’s employees are engaged full-time.The Company believes that its relations with its employees are good. ITEM 1ARISK FACTORS Investing in our common stock involves a high degree of risk. You should carefully consider the risks described below together with all of the other information contained in this Report, including the financial statements and the related notes, before deciding whether to purchase any shares of our common stock. If any of the following risks occurs, our business, financial condition or operating results could materially suffer. In that event, the trading price of our common stock could decline and you may lose all or part of your investment. We rely on one relationship for all of our current revenues. All of our revenues since 2007 have arisen from our relationship with the Government of Harbin, specifically from one landfill operation.We intend that in the future we will expand our operations to develop other revenue-producing relationships, but we have no immediate prospects for such plan.If our relationship with the City of Harbin becomes disrupted for any reason before we develop other sources of revenue, we will have no source of revenue, and our business would fail. 8 Our business and growth will suffer if we are unable to hire and retain key personnel that are in high demand. Our future success depends on our ability to attract and retain highly skilled engineers, technical and marketing personnel. Qualified individuals are in high demand in China, and there are insufficient experienced personnel to fill the demand.Therefore we may not be able to successfully attract or retain the personnel we need to succeed. We may have difficulty establishing adequate management and financial controls in China and in complying with U.S. corporate governance and accounting requirements. The People’s Republic of China has only recently begun to adopt the management and financial reporting concepts and practices that investors in the United States are familiar with.We may have difficulty in hiring and retaining employees in China who have the experience necessary to implement the kind of management and financial controls that are expected of a United States public company.If we cannot establish such controls, we may experience difficulty in collecting financial data and preparing financial statements, books of account and corporate records and instituting business practices that meet U.S. standards. Capital outflow policies in China may hamper our ability to pay dividends to shareholders in the United States. The People’s Republic of China has adopted currency and capital transfer regulations. These regulations require that we comply with complex regulations for the movement of capital. Although Chinese governmental policies were introduced in 1996 to allow the convertibility of RMB into foreign currency for current account items, conversion of RMB into foreign exchange for capital items, such as foreign direct investment, loans or securities, requires the approval of the State Administration of Foreign Exchange. We may be unable to obtain all of the required conversion approvals for our operations, and Chinese regulatory authorities may impose greater restrictions on the convertibility of the RMB in the future. Because all of our current revenues and most of our future revenues will be in RMB, any inability to obtain the requisite approvals or any future restrictions on currency exchanges will limit our ability to fund our business activities outside China or to pay dividends to our shareholders. We have limited business insurance coverage. The insurance industry in China is still at an early stage of development. Insurance companies in China offer limited business insurance products, and do not, to our knowledge, offer business liability insurance. As a result, we do not have any business liability insurance coverage for our operations. Moreover, while business disruption insurance is available, we have determined that the risks of disruption and cost of the insurance are such that we do not require it at this time. Any business disruption, litigation or natural disaster might result in substantial costs and diversion of our resources. Environmental compliance and remediation could result in substantially increased capital requirements and operating costs. Our operating subsidiary, Yifeng, is subject to numerous Chinese provincial and local laws and regulations relating to the protection of the environment. These laws continue to evolve and are becoming increasingly stringent. The ultimate impact of complying with such laws and regulations is not always clearly known or determinable because regulations under some of these laws have not yet been promulgated or are undergoing revision. Our consolidated business and operating results could be materially and adversely affected if Yifeng were required to increase expenditures to comply with any new environmental regulations affecting its operations. 9 We may be required to raise additional financing by issuing new securities with terms or rights superior to those of our shares of common stock, which could adversely affect the market price of our shares of common stock. We will require additional financing to fund future operations and to expand into new markets. We may not be able to obtain financing on favorable terms, if at all. If we raise additional funds by issuing equity securities, the percentage ownership of our current shareholders will be reduced, and the holders of the new equity securities may have rights superior to those of the holders of shares of common stock, which could adversely affect the market price and the voting power of shares of our common stock. If we raise additional funds by issuing debt securities, the holders of these debt securities would similarly have some rights senior to those of the holders of shares of common stock, and the terms of these debt securities could impose restrictions on operations and create a significant interest expense for us. We do not intend to pay any cash dividends on our common stock in the foreseeable future and, therefore, any return on your investment in our common stock must come from increases in the fair market value and trading price of our common stock. We have never paid a cash dividend on our common stock.We do not intend to pay cash dividends on our common stock in the foreseeable future and, therefore, any return on your investment in our common stock must come from increases in the fair market value and trading price of our common stock. All of our assets are located in China and changes in the political and economic policies of the PRC government could have a significant impact upon what business we may be able to conduct in the PRC and accordingly on the results of our operations and financial condition. Our business operations may be adversely affected by the current and future political environment in the PRC. The Chinese government exerts substantial influence and control over the manner in which we must conduct our business activities. Our ability to operate in China may be adversely affected by changes in Chinese laws and regulations, including those relating to taxation, environmental regulations, land use rights, property and other matters. Under the current government leadership, the government of the PRC has been pursuing economic reform policies that encourage private economic activity and greater economic decentralization. There is no assurance, however, that the government of the PRC will continue to pursue these policies, or that it will not significantly alter these policies from time to time without notice. Our bank deposits are not insured. There is no insurance program in the PRC that protects bank deposits, in the way that bank deposits in the U.S. are given limited protection by the FDIC.If the bank in which we maintain our cash assets were to fail, it is likely that we would lose most or all of our deposits. Our operations are subject to PRC laws and regulations that are sometimes vague and uncertain. Any changes in such PRC laws and regulations, or the interpretations thereof, may have a material and adverse effect on our business. Our principal operating subsidiary, Yifeng, is considered a foreign invested enterprise under PRC laws, and as a result is required to comply with PRC laws and regulations. Unlike the common law system prevalent in the United States, decided legal cases have little value as precedent in China. There are substantial uncertainties regarding the interpretation and application of PRC laws and regulations, including but not limited to the laws and regulations governing our business and the enforcement and performance of our arrangements with customers in the event of the imposition of statutory liens, death, bankruptcy or criminal proceedings. The Chinese government has been developing a comprehensive system of commercial laws. However, because these laws and regulations are relatively new, and because of the limited volume of published cases and judicial interpretation and their lack of force as precedents, interpretation and enforcement of these laws and regulations involve significant uncertainties. New laws and regulations that affect existing and proposed future businesses may also be applied retroactively. We cannot predict what effect the interpretation of existing or new PRC laws or regulations may have on our businesses. If the relevant authorities find us in violation of PRC laws or regulations, they would have broad discretion in dealing with such a violation. 10 The scope of our business license in China is limited, and we may not expand or continue our business without government approval and renewal, respectively. Our principal operating subsidiary, Yifeng, is a wholly foreign-owned enterprise organized under PRC law, commonly known as a WFOE. A WFOE can only conduct business within its approved business scope, which ultimately appears on its business license. In order for us to expand our business beyond the scope of our license, we will be required to enter into a negotiation with the authorities for the approval to expand the scope of our business. We cannot assure you that Yifeng will be able to obtain the necessary government approval for any change or expansion of our business scope. We rely principally on dividends and other distributions on equity paid by our operating subsidiary to fund our cash and financing requirements, but such dividends and other distributions are subject to restrictions under PRClaw. Limitations on the ability of our operating subsidiary to pay dividends or other distributions to us could have a material adverse effect on our ability to grow, make investments or acquisitions, pay dividends to you, and otherwise fund and conduct our business. We are a holding company and conduct substantially all of our business through our operating subsidiary, Yifeng, which is a limited liability company established in China. We rely on dividends paid by Yifeng for our cash needs, including the funds necessary to pay dividends and other cash distributions to our shareholders, to service any debt we may incur and to pay our operating expenses. The payment of dividends by entities organized in China is subject to Yifeng to us only out of accumulated profits as determined in accordance with PRC accounting standards and regulations. Yifeng is also required to set aside at least 10% of its after-tax profit based on PRC accounting standards each year to its general reserves until the cumulative amount of such reserves reaches 50% of its registered capital. These reserves are not distributable as cash dividends. In addition, Yifeng is required to allocate a portion of its after-tax profit to its enterprise expansion fund and the staff welfare and bonus fund at the discretion of its board of directors. Moreover, if Yifeng incurs debt on its own behalf in the future, the instruments governing the debt may restrict its ability to pay dividends or make other distributions to us. Any limitations on the ability of Yifeng to pay dividends or other distributions to us could have a material adverse effect on our ability to grow, make investments or acquisitions, pay dividends to you, and otherwise fund or conduct our business. ITEM 1B. UNRESOLVED STAFF COMMENTS Not Applicable. ITEM 2.DESCRIPTION OF PROPERTY All land in the PRC is owned by the government and cannot be sold to any individual or entity. Instead, the government allocates to landholders a temporary “land use right.” Yifeng hasbeen allocated the land use rights for the Landfill. Set forth below is the detailed information regarding the land: Allocation Authority Location Area (Square Meters) Construction on the Land Audited Value Term of Use Right Harbin Municipal Urban Administrative Bureau (“HMUAB”) Northern Part to Jin Jia Town, Xiangyang County, City of Harbin Office and Staff Buildings (6,000 Sq. M.) RMB 14,270,928 (approximately US$1,918,000) 17 years from September 1, 2003 11 HMUAB allocated the land use rights to the Landfill to Yifeng for no consideration as part of the BOT Contract.The land use rights are limited: it must be used as a landfill andYifeng cannot encumber it. Pursuant to the BOT Contract,Yifeng has the right to use the offices and staff buildingsYifeng built on the Landfill for 17 years from September 1, 2003, the same term as Yifeng is entitled to the use rights to the Landfill itself. Yifeng’s subsidiary, Zhiye, leases its office space (200 square meters) for an annual rent of RMB 260,000 (approximately US $35,000) from Harbin Yifeng Group Joint Stock Co., Ltd., a company of which Mr. Yun Wang owns 22.78%.Yun Wang is the spouse of Feng Yan, our Chief Executive Officer.The lease is on a year to year basis.The rental charge is believed to be equal to the market rate for similar property in Harbin. ITEM 3.LEGAL PROCEEDINGS None. ITEM 4.RESERVED PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. (a) Market Information Our common stock is listed for quotation on the OTC Bulletin Board system under the symbol “EESC.”The following table sets forth for the respective periods indicated the prices of the common stock, as reported by the OTC Bulletin Board.Such prices are based on inter-dealer bid and asked prices, without markup, markdown, commissions, or adjustments and may not represent actual transactions. Bid Quarter Ending High Low March 31, 2008 $ $ June 30, 2008 $ $ September 30, 2008 $ $ December 31, 2008 $ $ March 31, 2009 $ $ June 30, 2009 $ $ September 30, 2009 $ $ December 31, 2009 $ $ (b) Shareholders On March 5, 2010 there were approximately 259 holders of record of our common stock. (c)Dividends Since the Company’s incorporation, no dividends have been paid on our Common Stock. We intend to retain any earnings for use in our business activities, so it is not expected that any dividends on our common stock will be declared and paid in the foreseeable future. 12 (d)Securities Authorized for Issuance Under Equity Compensation Plans The information set forth in the table below regarding equity compensation plans (which include individual compensation arrangements) was determined as of December 31, 2009. Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plans Equity compensation plans approved by security holders. 0 N.A. 0 Equity compensation plans not approved by security holders. 0 N.A. Total 0 N.A. (1)In April 2008 the Board of Directors adopted the 2008 Equity Incentive Plan.The Plan authorizes the Board to issue up to 3,000,000 shares of common stock to employees of the Company and its subsidiaries or to consultants providing services to the Company other than services in connection with capital raising transactions or promoting or maintaining the market for our common stock.To date, the Board has granted 2,950,000 shares pursuant to the Plan. (e)Sale of Unregistered Securities Eastern Environment did not effect any unregistered sales of equity securities during the 4th quarter of 2009. (f) Repurchase of Equity Securities Eastern Environment did not repurchase any of its equity securities that were registered under Section 12 of the Securities Act during the 4th quarter of 2009. ITEM 6.SELECTED FINANCIAL DATA Not applicable. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITIONS AND RESULTS OF OPERATIONS Restatement of Financial Statements The Company has restated its consolidated financial statements for the years ended December 31, 2009 and 2008 to implement a revision to the Company’s policies regarding recognition of revenue and expenses associated with its landfill operations.Previously the Company capitalized the costs of development of the landfill as portions of the project were placed into service, and amortized such capitalized costs over the anticipated life of the landfill operations.The Company has determined that because each phase of landfill construction builds upon the prior phases, a more appropriate recognition policy is to amortize the entire anticipated cost of the landfill in proportion to the ratio of total tonnage dumped in the landfill to the anticipated total tonnage to be dumped in the landfill.The effect of adopting this new policy on the consolidated financial statements of the Company for the years ended December 31, 2009 and 2008 and the interim quarters in those years is quantified in Note 2 to the Consolidated Financial Statements.The discussion in this Item has been modified to reflect the results of the restatement. 13 Results of Operations The growth of our business was delayed in June 2007, when the Harbin Municipal Urban Administrative Bureau (“HMUAB”), which is our only customer, was mandated by the PRC National Environment Protection Bureau to carry out certain modifications to the development of its landfill for the protection of local residents.The modifications involve the relocation of some of the neighboring residents, as well as the relocation of our wastewater disposal plant.The cost of the modifications was born entirely by the HMUAB.Nevertheless, while the modifications are ongoing, we suspended our operations at the Landfill, which was our only source of revenue.The suspension was lifted in November 2009, and we have now returned to full operations.Our consolidated financial statements for 2009, except for the last two months of the year, reflect the results of suspended operations. Moreover, in February 2010 the HMUAB increased the limits on our operations from 1,200 tons of waste per day to 1,500 tons per day. In accordance with the terms of our contract, the HMUAB was required to pay us, during the period of suspended operations, a sum equivalent to the fee for processing 800 tons of waste per day, which is approximately 66% of the Landfill’s capacity.As a result, our revenue during 2009 was $1,881,302, which included $538,748 from waste processing during November and December 2009, during which time the Company disposed 60,933 tons of waste in to the landfill, and $1,342,554 of minimum daily fees.There was no disposal of waste during 2008 and the Company received minimum daily fees of $1,770,054.The year 2009 represented a 6% improvement over 2008, during which operations were completely suspended, due primarily to operating revenue achieved in the last two months of the year, as well as the decreased value in 2009 of the U.S. Dollar compared to the Chinese Renminbi.Revenue in both years fell short of the $2,347,395 that we achieved in 2006, the last full year of Landfill operations.Having now returned to operations, we will endeavor to expand our waste processing operations by (a) pursuing strategic acquisitions, (b) developing additional landfills, and (c) implementing recycling technologies that will provide additional revenue sources, such as the sale of methane to the electric power industry.Given the overwhelming growth of China’s cities, we expect there to be plentiful market opportunities. Because most of our revenues in 2009 were achieved without any production on our part, we incurred only $182,960 in cost of revenues.These costs were attributable to the period at the end of 2009 when that we operated the landfill.In 2008, when we had no production, we incurred no cost of revenues, although we recorded the minimum fees due from HMUAB as revenue. Through both 2008 and 2009 we retained our core employees on salary.Management determined that eliminating the Company’s employee base during the landfill suspension would make it very difficult to revive that operation when the suspension ended.The expenses incurred in connection with retaining our employees were $79,185 in 2009 and $82,808 in 2008.These expenses were classified as selling, general and administrative expenses. Our selling, general and administrative expenses increased by 7% from 2008 ($618,616) to 2009 ($661,721), primarily as a result of the increased amortization of stock compensation plans due to additional issuance of employee compensation stocks in April 2008.In both years, a large portion of our selling, general and administrative expense was attributable to the expensing of stock compensation that we gave to employees and consultants in 2008 as incentives for services provided:$382,750 in 2009 and $322,917 in 2008.At December 31, 2009 there remained $1,498,319 in deferred stock compensation expense on our books, which will be amortized as expenses over the expected terms of service of the employees and consultants who received the shares. The Company’s revenue less expenses produced a pre-tax income of $882,773 during 2009, compared to a pre-tax income of $882,499 during 2008.However, as a result of Chinese tax laws that reward foreign investment in China, Yifeng was entitled to exemption from income taxes during 2007 and 2008, followed by a 50% abatement of taxes from 2009 to 2011.Our net income for 2008, therefore, was identical to our pre-tax income, representing $0.08 (diluted $0.06) per share.In 2009, after accruing $184,894 for income taxes, our net income fell to $697,878, representing $0.06 (diluted $0.05) per share. Our business operates entirely in Chinese Renminbi, but we report our results in our SEC filings in U.S. Dollars.The conversion of our accounts from RMB to Dollars results in translation adjustments.While our net income is added to the retained earnings on our balance sheet; the translation adjustments are added to a line item on our balance sheet labeled “accumulated other comprehensive income,” since it is more reflective of changes in the relative values of U.S. and Chinese currencies than of the success of our business.During 2009, the effect of converting our financial results to Dollars was to reduce our accumulated other comprehensive income by $53,783.During 2008, when the exchange rate was more volatile, the effect of converting our financial results to Dollars was to add $737,204 to our accumulated other comprehensive income. 14 Liquidity and Capital Resources To date, we have financed our operation and met capital expenditure requirements primarily through bank loans and operating income.On November 18, 2004, the Company received a long-term loan from Industrial and Commercial Bank of China, Harbin Branch in the amount of $4,832,960, secured by the Company’s building. The loan was for a 5-year term, maturing November 15, 2009 with interest adjustable based on official rates. The loan agreement does not include any financial covenants with which the Company must comply.In November 2009 the Bank extended the loan to December 25, 2011 and fixed the interest rate at 6.534% per annum.In addition to paying the quarterly interest, the Company is also required to make $241,648 pre-determined principal repayments every quarter, with the exception of the final two quarters in 2011, when the quarterly payment will be $302,060 . When our operations at the Landfill were suspended, the Bank agreed to reduce our debt service requirements, with the result that in 2009, we made principal payments of only $217,484.That abatement ended when we recommenced operations at the Landfill. Our working capital at December 31, 2009 totaled $3,962,341, an increase of $2,188,999 from our working capital at December 31, 2008.Although our net income of $697,878 in 2009 added to our working capital, the primary reason for the increase was the reclassification of $1,087,416 of principal due to Industrial and Commercial Bank of China from current liabilities to long-term liabilities. The largest component of the increase in our working capital consisted of $1,734,283 in additional accounts receivable, bringing the total receivable at December 31, 2009 to $4,253,203.The increase results from the fact that we are dependent on one source of revenue – HMUAB.Although under the BOT agreement, payments were due thirty days after each month, during the suspension of Landfill operations between June 2007 and October 2009, HMUAB made few payments.During 2009, HMUAB made no payments during the first ten months.However, when the Landfill re-opened in November 2009, HMUAB paid us approximately $144,000 and has subsequently paid both current accounts and portions of the past due account.In February 2010 HMUAB sent us a written acknowledgement of the $4,253,203 that it owed us at December 31, 2009, with a schedule of payments that will satisfy the receivable during 2010:4 million RMB in the first quarter of 2010, 5 million RMB in the second quarter, 8 million RMB in the third quarter, and the balance of 12.037 million RMB in the fourth quarter.To date HMUAB has met that schedule of payments.Accordingly, we do not consider the receivable to be at risk, and have made no provision for doubtful accounts. Despite our $697,878 in net income, our operations used $271,798 in cash during 2009.As a result, we reduced our cash assets by $684,435 to $428,052 during 2009.Three factors primarily led to the reduction in our cash position during 2009:  We made a one-year loan in the amount of $439,431 to Harbin Jiayi Import and Export Co., Ltd.  Our accounts receivable increased by $1,734,283. Our lending relationship with Harbin Jiayi Import and Export Co., Ltd. was initiated in the 4th quarter of 2008.Harbin Jiayi is a Chinese limited liability company owned by two individuals, neither of whom has any relationship with Yifeng or its affiliates.We made the arrangement in order to put our cash reserves to productive use while our operations were suspended.We chose Harbin Jiayi Import and Export because it has a good reputation in the local business community.We made a smaller amount, short-term loan at a nominal interest rate at the beginning to initiate the relationship, then followed in the 1st quarter of 2009 with a larger loan carrying a market rate of interest.A balance of $439,431 was outstanding at December 31, 2009, which was paid in full on March 11, 2010. 15 Our operating subsidiary, Yifeng, has sufficient liquidity to fund its near-term operations and to fund the working capital demands of a modest expansion of its operations.In order to complete Phase II and Phase III of the Landfill project within the next six years, it will be necessary that we obtain additional debt or equity financing.In addition, if we are to achieve critical mass in our industry by developing new landfills, we will require substantial infusions of capital.We do not know at this time whether we will be able to secure such financing, or on what terms it might be available. Based upon the financial resources available to Yifeng, management believes that it has sufficient capital and liquidity to sustain operations for at least the next twelve months. Critical Accounting Policies and Estimates The discussion and analysis of our financial condition presented in this section is based on the consolidated financial statements. Our consolidated financial statements have been prepared in accordance with generally accepted accounting principles in the United States (“GAAP”). During the preparation of the financial statements we are required to make estimates and judgments that affect the reported amount of assets, liabilities, revenues, expenses and the related disclosure of contingent assets and liabilities. On an ongoing basis, we evaluate our estimates, including those related to, bad debts, inventories, fixed assets, income taxes and other contingencies. We based our estimates on historical experience and various other assumptions that we believe are reasonable under the set of current conditions. Actual results may differ from these estimates under a different set of assumptions or set of conditions. In response to the Securities and Exchange Commission’s Release No. 33-8040, “Cautionary Advice Regarding Disclosure about Critical Accounting Policy,” we identified the most critical accounting principles upon which our financial status depends. We determined that those critical accounting principles are related to the use of estimates, allowance for accounts receivable, advances to suppliers, inventory valuation, revenue recognition, income tax, stock-based compensation, landfill costs and other long-lived assets. We present these accounting policies in the relevant sections in this management’s discussion and analysis. The consolidated financial statements of the Company are expressed in U.S. dollars.All significant intercompany balances and transactions have been eliminated in consolidation. The Company has reclassified certain prior year amounts to conform to the current year presentation. Accounts Receivables The determination, described in Note 3 (“Accounts Receivable”) to the Consolidated Financial Statements that we would not reserve against the account receivable owed to us by HMUAB, which was past due as of December 31, 2009.The determination was based on assurances from HMUAB that the account would be settled in full during 2010, as well as payments by HMUAB in the first two months of 2010. Landfill Development and equipment The determination that we would not reserve against the advances to suppliers that are included in Landfill Development Costs on our Balance Sheets as of December 31, 2009.The determination was based on our confidence that, operations at the Landfill having resumed, it is probable that the advances will be utilized for purchase of construction materials during 2010. Landfill development costs are stated at cost, net of accumulated amortization.Amortization is computed on a units of measure basis.In preparing the Consolidated Financial Statements, we determined that we would amortize construction costs, based on actual tonnage, in proportion to the full anticipated capacity of the landfill.The determination was based on our assessment that it is probable that we will continue to utilize the Harbin landfill for the full term of the BOT agreement and that, in that period, the landfill is filled to capacity.The Company determined that the units of measure method of accounting for landfill development costs more accurately reflect the cost of building the landfill with the revenue recognized with each ton of waste disposed of in the landfill over the life of the landfill.The Company has determined this method of accounting more accurately reflects the characteristics of their agreement with HMUAB. 16 Income taxes The Company accounts for income tax under the provisions of Financial Accounting Standard Board (“FASB”) Accounting Standards Codification (“ASC”) No.740 "Income Taxes", which requires recognition of deferred tax assets and liabilities for the expected future tax consequences of the events that have been included in the financial statements or tax returns.Deferred income taxes are recognized for all significant temporary differences between tax and financial statements bases of assets and liabilities.We have determined that the valuation allowances that have been established against the net deferred tax assets are reasonable when it is more likely than not that some portion or all of the deferred tax asset will not be realized.The Company was granted the status of a Wholly Foreign Owned Enterprise (“WFOE”) in the fourth quarter of 2006 upon the reverse merger with USIP with a choice of starting the tax holiday immediately or the next calendar year.The Company elected for the tax holiday to commence in January 2007. Therefore our two-year tax exemption period was from January 1, 2007 to December 31, 2008 and a three-year income tax reduction period will be from January 1, 2009 to December 31, 2011.The estimated tax savings as a result of our tax abatement in 2009 amounted to $174,270.The estimated tax savings as a result of our tax holiday in 2008 amounted to $329,781. Stock-based compensation The Company records stock based compensation expense pursuant to the United States ASC Codification 718, which establishes the accounting for employee stock-based awards.Under the provisions, stock-based compensation is measured at the grant date, based on the calculated fair value of the award, and is recognized as an expense over the requisite employee service period (generally the vesting period of the grant).Deferred stock compensation represents shares issued to employees that will be vested over a certain service period.The Company believes that the 2007 and 2008 Employee Stock Option Plan have provided the Company with the ability to retain a skilled and experienced work force and management team by providing an incentive to our employees. Revenue recognition The Company recognizes revenue in accordance with ASC 360, which states that revenue should not be recognized until it is realized or realizable and earned.In general, the Company records revenue when pervasive evidence exists of an arrangement, services have been rendered or product delivery has occurred, the sales price to the customer is fixed or determinable, and collectability is reasonably assured.For revenue associated with waste disposal at the landfill, the Company has determined the appropriate revenue recognition policy to be the greater of the minimum rate or the actual tonnage disposed during the period, whichever is greater.As part of the Franchise Agreement with the Harbin landfill, the Company has the right to charge minimum fees per day during the periods of suspension by the Harbin County Government.The Company will disclose these fees separately as they result in a different cost of revenue model.The Company has determined this method of accounting more accurately reflects the characteristics of their agreement with HMUAB. Impact of Accounting Pronouncements In June2009, FASB established Accounting Standards Codification (“Codification”) as the single source of authoritative accounting principles recognized by the FASB in the preparation of financial statements in conformity with GAAP. The Codification will supersede all then-existing non-SEC accounting and reporting standards. All other non-grandfathered non-SEC accounting literature not included in the Codification will become non-authoritative. The Codification is effective for financial statements issued for interim and annual periods ending after September15, 2009. Adoption of the Codification did not have a material impact on the Company’s results of operations or financial position. 17 In June2009, FASB updated the accounting standards related to the consolidation of variable interest entities (“VIEs”). The standard amends current consolidation guidance and requires additional disclosures about an enterprise’s involvement in VIEs. The standard shall be effective as of the beginning of each reporting entity’s first annual reporting period that begins after November15, 2009, for interim periods within the first annual reporting period, and for interim and annual reporting periods thereafter. Earlier application is prohibited. The Company does not expect the adoption to have a material impact on the Company’s results of operations or financial position. In May2009, FASB issued FAS No. 165, "Subsequent Events," which was subsequently codified within ASC 855, “Subsequent Events”. The standard establishes general standards of accounting for and disclosure of events that occur after the balance sheet date but before financial statements are issued or are available to be issued. An entity should apply the requirements of ASC 855 to interim or annual financial periods ending after June15, 2009. Adoption of this standard does not have a material impact on the Company’s results of operations or financial position. In April 2009, the FASB updated the accounting standards to provide guidance on estimating the fair value of a financial asset or liability when the trade volume and level of activity for the asset or liability have significantly decreased relative to historical levels. The standard requires entities to disclose the inputs and valuation techniques used to measure fair value and any changes in valuation inputs or techniques. In addition, debt and equity securities as defined by GAAP shall be disclosed by major category. This standard is effective for interim and annual reporting periods ending after June 15, 2009, with early adoption permitted for periods ending after March 15, 2009, and is to be applied prospectively. The adoption did not have a material effect on the Company's results of operations and financial condition. In April2009, the FASB updated the accounting standards for the recognition and presentation of other-than-temporary impairments. The standard amends existing guidance on other-than-temporary impairments for debt securities and requires that the credit portion of other-than-temporary impairments be recorded in earnings and the noncredit portion of losses be recorded in other comprehensive income. The standard requires separate presentation of both the credit and noncredit portions of other-than-temporary impairments on the financial statements and additional disclosures. This standard is effective for interim and annual reporting periods ending after June15, 2009, with early adoption permitted for periods ending after March15, 2009. At the date of adoption, the portion of previously recognized other-than-temporary impairments that represent the noncredit related loss component shall be recognized as a cumulative effect of adoption with an adjustment to the opening balance of retained earnings with a corresponding adjustment to accumulated other comprehensive income (loss). The adaption of this standard did not have a material effect on the preparation of the Company’s consolidated financial statements. In August 2009, the FASB updated the accounting standards to provide additional guidance on estimating the fair value of a liability in a hypothetical transaction where the liability is transferred to a market participant. The standard is effective for the first reporting period, including interim periods, beginning after issuance. The Company does not expect the adoption to have a material effect on the Company's consolidated results of operations and financial condition. In October 2009, the FASB issued Accounting Standards Update, 2009-13, Revenue Recognition (Topic 605) “Multiple Deliverable Revenue Arrangements - A Consensus of the FASB Emerging Issues Task Force”.This update provides application guidance on whether multiple deliverables exist, how the deliverables should be separated and how the consideration should be allocated to one or more units of accounting.This update establishes a selling price hierarchy for determining the selling price of a deliverable.The selling price used for each deliverable will be based on vendor-specific objective evidence, if available, third-party evidence if vendor-specific objective evidence is not available, or estimated selling price if neither vendor-specific or third-party evidence is available.The Company will be required to apply this guidance prospectively for revenue arrangements entered into or materially modified after January 1, 2011; however, earlier application is permitted.The management is in the process of evaluating the impact of adopting this standard on the Company’s financial statements. 18 Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition or results of operations. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. Not Applicable. ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. INDEX TO FINANCIAL STATEMENTS Page(s) Report of Independent Registered Public Accounting Firm - Friedman LLP 20 Report of Independent Registered Public Accounting Firm - Bagell Josephs, Levin & Company, LLC 21 Consolidated Balance Sheets as of December 31, 2009 and 2008 22 Consolidated Statements of Income and Comprehensive Income for the Years Ended December 31, 2009 and 2008 23 Consolidated Statements of Stockholders’ Equity for the Years Ended December 31, 2009 and 2008 24 Consolidated Statements of Cash Flows for the Years Ended December 31, 2009 and 2008 25 Notes to Consolidated Financial Statements 26 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Eastern Environment Solutions, Corp. We have audited the accompanying consolidated balance sheet of Eastern Environment Solutions, Corp. as of December 31, 2009, and the related consolidated statements of income and comprehensive income, stockholders’ equity and cash flows for the year ended December 31, 2009. Eastern Environment Solutions, Corp.’s management is responsible for these consolidated financial statements. Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. We also have audited the adjustments to the 2008 consolidated financial statements for the changes to the accounting for landfill development costs and the reclassification of certain property and equipment as described in Note 2.In our opinion, such adjustments are appropriate and have been properly applied.We were not engaged to audit, review or apply any procedures to the 2008 consolidated financial statements of the Company other than with respect to these adjustments and, accordingly, we do not express an opinion or any other form of assurance on the 2008 consolidated financial statements taken as a whole. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Eastern Environment Solutions, Corp. as of December 31, 2009, and the results of its operations and its cash flows for the year ended December 31, 2009 in conformity with accounting principles generally accepted in the United States of America. As discussed in Note 2 to the consolidated financial statements, the Company restated its 2009 consolidated financial statements as a result of various accounting issues, as disclosed. /s/ Friedman LLP Marlton, New Jersey March 18, 2010, except for Notes 2, 3, 4, 7, 8, 9, 10 and 11 as to which the date is January 19, 2011 20 BAGELL, JOSEPHS, LEVINE & COMPANY, L.L.C. Certified Public Accountants 406 Lippincott Drive Suite J Marlton, New Jersey 08053 (856) 346-2828 Fax (856) 396-0022 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Eastern Environment Solutions, Corp. We have audited, before the effects of the adjustments for the correction of the error described in Note 2, the accompanying consolidated balance sheet of Eastern Environment Solutions, Corp. as of December 31, 2008, and the related consolidated statements of income, stockholders’ equity and comprehensive income, and cash flows for the year ended December 31, 2008 (the 2008 consolidated financial statements before the effect of the adjustments discussed in Note 2 are not presented herein). Eastern Environment Solutions, Corp.’s management is responsible for these consolidated financial statements. Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the 2008 consolidated financial statements, before the effects of the error described in Note 2, present fairly, in all material respects, the financial position of Eastern Environment Solutions, Corp. as of December 31, 2008, and the results of its operations and its cash flows for the year ended December 31, 2008 in conformity with accounting principles generally accepted in the United States of America. We were not engaged to audit, review, or apply any procedures to the adjustments for the correction of the error described in Note 2 and, accordingly, we do not express an opinion or any other form of assurance about whether such adjustments are appropriate and have been properly applied. Those adjustments were audited by Friedman LLP. /s/Bagell, Josephs, Levine & Company, L.L.C. Marlton, New Jersey February 25, 2009 21 EASTERN ENVIRONMENT SOLUTIONS, CORP. CONSOLIDATED BALANCE SHEETS December 31, December 31, (Restated) (Restated) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable Inventories Other receivables Loans to related parties Total Current Assets Property and equipment, net of accumulated depreciation of $44,360 and $28,057, respectively Landfill development costs, net of amortization of $2,423,871 and $2,282,321, respectively Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Bank loan payable - current portion $ $ Accounts payable Deferred tax liability - Taxes payable Accrued expenses and other payables Total Current Liabilities Long-term liabilities: Bank loan payable - net of current portion - Total Liabilities Commitments and Contingencies - - Stockholders' Equity Common stock, $0.0001 par value, 100,000,000 shares authorized; 14,970,186 shares issued and outstanding as of December 31, 2009 and December 31, 2008 Additional paid-in capital Accumulated other comprehensive income Statutory reserves Retained earnings - Unappropriated Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these consolidated financial statements 22 EASTERN ENVIRONMENT SOLUTIONS, CORP. CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME For The Years Ended December 31, (Restated) (Restated) Revenues - Landfill disposal fees $ $
